Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 08/29/2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 and 05/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 line 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much more or less planar would be considered “substantially planarly”. For examination purposes, the limitation will be interpreted as “. 
The term “vicinity” in claim 4 line 2 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how close or far away the spool from the pipe opening would be considered within the vicinity of the opening. The specification does not define a distance the spool 2 is away from the opening 11 and the drawings appear to show the spool 2 has a significant amount of distance from the opening 11. For examination purposes, claim 4 will be interpreted as “wherein the spool is formed at a distance from an opening of the pipe on the second side.”.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 5 and 6 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (US 2011/0169259 A1).
In regard to claim 1, Schulze discloses a pipe (Fig. 2, pipe 12) extending from a first side toward a second side (See image below that is taken from Fig. 2 only showing the pipe 12 which has a first side and a second side similar to the applicant’s invention where the two sides are connected by a spool), the pipe comprising: 
a side wall (See image below, side wall defined by the thickness of the pipe 12) separating an inside and an outside of the pipe (See image below, the thickness of the side wall defines an inside and outside of the pipe 12 similar to the applicant’s invention in Fig. 1 where the side wall 12 defines the outside at 13 and inside at 14); and 
a spool (Fig. 2, 14) that is a part of the side wall (Fig. 2 and see image below, 14 is part of the side wall similar to the applicant’s invention in Fig. 1 where the spool 2 is formed from side wall 12) formed to be bent (In [0023] discloses 12 is deformed to form 14, therefore, 14 is bent to protrude as shown) so as to protrude from an outer circumferential surface of the pipe (Fig. 2, 14 protrudes from an outer circumferential surface of pipe 12) and extending to surround the outer circumferential surface (Fig. 2, 14 extends and surrounds the outer circumferential surface of pipe 12), 
the spool comprising: 
a first portion located on the first side (See image below, first portion defines a first half of the spool 14); and 
a second portion located on the second side (See image below, second portion defines the second half of the spool 14), 
wherein there is a clearance between the first portion and the second portion in a top region (See image below, a clearance defined by a gap between the first portion and the second portion and is located in the top region) that comprises an outer circumferential end of the spool (See image below, outermost circumferential surface of the spool 14 defines an outer circumferential end of the spool 14), and 
wherein the first portion and the second portion substantially abut (See image below, the first portion and the second portion abut each other by direct contact. It is noted that in the applicant’s specification in [0033] defines “substantially abut” as either direct contact or without contact.) each other in a base region (See image below, the contact between the first portion and the second portion is located at a base region) located between the top region and a region of the side wall around the spool (See image below, the contact between the first portion and the second portion extends between the top region and a region of the side wall around the spool 14).  

    PNG
    media_image1.png
    662
    739
    media_image1.png
    Greyscale

In regard to claim 2, Schulze discloses the pipe according to claim 1, 
wherein at least one of the first portion or the second portion in the top region comprises a straight part (See image above for claim 1, both the first portion and the second portion includes a straight part that extends from the indicated base region to the indicated top region) that extends planarly (See image above for claim 1, the straight part extends planarly such that it is straight and flat without curvature. See above under the section 35 USC § 112.).  
In regard to claim 3, Schulze discloses the pipe according to claim 2, 
wherein the straight part is formed in the top region and the base region (See image above for claim 1, both the first portion and the second portion includes a straight part that extends from the indicated base region to the indicated top region).  
In regard to claim 4, Schulze discloses the pipe according to claim 1, 
wherein the spool is formed at a distance from an opening of the pipe on the second side (Fig. 2, 14 is formed at distance from an opening at 16 on the second side. See above under the section 35 USC § 112.).  
In regard to claim 5, Schulze discloses the pipe according to claim 4, 
wherein the first portion in the top region comprises a straight part (See image above for claim 1, both the first portion and the second portion includes a straight part that extends from the indicated base region to the indicated top region) that extends substantially planarly (See image above for claim 1, the straight part extends planarly such that it is straight and flat without curvature. See above under the section 35 USC § 112.).  
In regard to claim 6, Schulze discloses the pipe according to claim 5, 
wherein the straight part is formed in the top region and the base region (See image above for claim 1, both the first portion and the second portion includes a straight part that extends from the indicated base region to the indicated top region).  
In regard to claim 7, Schulze discloses the pipe according to claim 1, 
wherein the spool is formed in a part of the pipe where pipe expansion or pipe contraction has been performed (Fig. 2, 14 is formed in a part of pipe 12 and in [0023] discloses 14 is “deformed” to form the flange 14, therefore, the pipe 12 can be reasonably interpreted as being expanded in the radial direction such that 14 extends radially outward or contracted such that the first portion and the second portion contact each other. Also, see note below.).  
	It is also noted that determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “pipe expansion or pipe contraction has been performed” does not impart a physical limitation which differentiates over the prior art, therefore the deformed flange 14 which is interpreted as the spool of Schulze is considered as reading on the limitation " pipe expansion or pipe contraction has been performed ".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2011/0169259 A1) in view of Richardson (US 2,522,194).
Schulze discloses the pipe according to claim 1, wherein the pipe can be made of a metal material (In [0016] discloses pipe 12 can be formed from a metallic material) but does not expressly disclose the pipe is made of iron.
	In the related field of pipes with a spool, Richardson teaches a pipe (Fig. 1, pipe 10) having an integrally formed spool (Fig. 1, spool at 13), wherein the pipe can be made of iron (In 1:6-19 discloses the invention relates to threadless pipes such as pipe 10 can be made of iron that is ductile and bendable).
	It would have been obvious to one having ordinary skill in the art to have modified the material of the pipe of Schulze to be made of iron in order to have the advantage of ductility and bendability as taught by Richardson in 1:6-19.
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the pipe of Schulze to be made of a known material such as iron for at least the advantages of flexibility, strength, and high temperature resistance as disclosed at https://science.howstuffworks.com/iron1.htm.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Pechtold et al. (US 2012/0032438 A1), Soles et al. (US 5,622,394), Betz (US 1,837,103), Downing (US 3,467,414), Bertsch et al. (US 2,983,506), Park et al. (US 2011/0203677 A1), Turner et al. (US 6,543,817 B1), Joseph et al. (US 5,387,016), and Ridenour (US 4,269,438 A) discloses a pipe having an integrally formed spool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679